Case 7:20-cv-00431 Document1 Filed on 12/22/20 in TXSD Page 1of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
PATRICIA STEELE §
§
VS. § CIVIL ACTION NO.
§ (DIVERSITY)
WALMART, INC, DBA §
WAL-MART STORES TEXAS, LLC §

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C, § 1441(B) (DIVERSITY)

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant, WAL-MART STORES TEXAS, L.L.C,,
incorrectly named Wal-Mart Inc., hereby removes to this Court the state court action described
below.

1. On November 11, 2020, an action was commenced in the County Court at Law No.
8, Hidalgo County, Texas, entitled, Patricia Steele vs. Wal-Mart, Inc, dba Wal-Mart Stores Texas,
LLC, in Cause Number CL-20-4164, a copy is attached hereto as Exhibit A.

2. The first date upon which Defendant, Wal-Mart Stores Texas, L.L.C., received a
copy of the said complaint was November 25, 2020, when Defendant was served with a copy of
the said complaint and a citation from the said State Court. A copy of the citation is attached hereto
as Exhibit B. In accordance with Local Rule 81, the following constitutes all of the executed
process, pleadings, and orders served upon Plaintiff and Defendant in this action:

A) Plaintiff's Original Petition;

B) Copy of Return Citation of Defendant;

C) Docket Sheet;

D) Defendant’s Original Answer, Affirmative Defenses to Plaintiff’s Original

Petition and Requests for Disclosure;
I) Order Setting Hearing on Defendant’s Special Exceptions;

1|Page
Case 7:20-cv-00431 Document1 Filed on 12/22/20 in TXSD Page 2 of 5

F) Order Granting Defendant’s Special Exceptions; and
G) Defendant’s Request for Jury Trial

In addition and in accordance with the Local Rule, Defendant includes a copy of the docket
sheet of the state court matter a copy of which is attached hereto as Exhibit C.

3, This action is a civil action of which this Court has original jurisdiction under 28
U.S.C, §1332, and is one which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. §1441(b) in that it is a civil action wherein the matter in controversy
exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of different
states. On July 24, 2019, the Plaintiff served upon the Defendant, Plaintiff's Original Petition with
Jury Demand, a copy of which is attached hereto as Exhibit A. \n this Original Petition, Plaintiff
plead that she is seeking monetary damages over $1,000,000.00. As such, the amount in
controversy is in excess of $75,000.00, and removal is appropriate pursuant to 28. U.S. § 1441(b).

4. Defendant is informed and believes that Plaintiff was and still is a citizen of the
State of Texas and resides in McAllen, Hidalgo County.

5. Defendant, Wal-Mart Stores Texas, L.L.C., was at the time of the filing of this
action, and still is a corporation incorporated under the laws of the State of Delaware, having its
principal place of business in the State of Arkansas, and has been served summons and complaint
in this action.

6, Copies of all pleadings, process, orders and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §1446(a).

7. Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

2|Page
Case 7:20-cv-00431 Document1 Filed on 12/22/20 in TXSD Page 3 of 5

8. Defendant will promptly file a copy of this notice of removal with the clerk of the
state court where the suit has been pending,
9, Plaintiff and Defendant demanded a jury in the state court suit.
10. For the foregoing reasons, Defendant asks the Court to remove the suit to The
United States District Court, Southern District of Texas, McAllen Division.
DATED: December 22, 2020.
Respectfully submitted,

DAW & RAY, L.L.P.,

fs/ Jaime A. Drabek

Jaime A. Drabek, Attorney-in-Charge
Federal ID No. 8643

State Bar No. 06102410

Ricardo G, Benavides, Attorney of Record
Federal ID No. 32205

State Bar No. 24031735

3900 N. 10" Street, Suite 950
McAllen, Texas 78501

Telephone: (956) 687-3121
Facsimile: (956) 686-3188

Email: jdrabek@dawray.com

Email: rbenavides@dawray.com

 

 

ATTORNEYS FOR DEFENDANT,
WAL-MART STORES TEXAS, L.L.C.,,
incorrectly named Wal-Mart, Inc.

3|Page
Case 7:20-cv-00431 Document1 Filed on 12/22/20 in TXSD Page 4of5

CERTIFICATE OF SERVICE
I, Jaime A. Drabek, hereby certify that on December 22, 2020, a true and correct copy of
the foregoing instrument was sent to all counsel of record by electronic mail to wit:

Mr. Humberto Tijerina

Mr, Cesar Palina

‘TIJERINA LEGAL GROUP, PC,
1200 S. 2™ St., Suite 4A
McAllen, Texas 78501
Telephone: (956) 777-7000
Facsimile: (956) 972-0144

Email: TijerinaLit@gmail.com
Attorney for Plaintiff, Patricia Steele

/s/ Jaime A. Drabek
Jaime A. Drabek

4|Page
Case 7:20-cv-00431 Document1 Filed on 12/22/20 in TXSD Page 5of5

THE STATE OF TEXAS §
§ AFFIDAVIT
COUNTY OF HIDALGO §

BEFORE ME, the undersigned authority, on this day personally appeared Ricardo G.
Benavides of McAllen, Hidalgo County, Texas, who being by me duly sworn, deposes and says
that he is an attorney for Defendant in the present cause filed by Patricia Steel; that he has been
authorized to make this Affidavit; and that he has read the foregoing Notice of Removal and knows
the contents thereof, and that the matters and facts therein contained are true and correct.

FURTHER AFFIANT SAYETH NOT.

  

 

Ricardo G. Benavides, AFFIANT

SWORN TO AND SUBSCRIBED before me on this M4 of Ly embe :
2020.
7 Orapbetl Pau a

NOPARYPUBLIC IN AND FOR’
THE STATE OF TEXAS

 

 

 

 

 

 

 

 
